IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 97-10685


     JULIE DEFFENBAUGH WILLIAMS

                                         Plaintiff-Appellee
                                         Cross-Appellant

     versus

     WAL-MART STORES, INC, ET AL

                                         Defendants

     WAL-MART STORES, INC

                                         Defendant-Appellant
                                         Cross-Appellee

                               - - - - -
        Appeals from the United States District Court for the
                      Northern District of Texas
                               - - - - -

 ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
   (Opinion September 24, 1998, 5 Cir., 1998, _____F.3d____)

                           (February 26, 1999)

Before POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHÉ,
       WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES,
       STEWART, PARKER and DENNIS, Circuit Judges.*

BY THE COURT:

          A member of the Court in active service having requested a

poll on the suggestion for rehearing en banc and a majority of the

judges in active service having voted in favor of granting a

rehearing en banc,

          IT IS ORDERED that this cause shall be reheard by the court

en banc with oral argument on a date hereafter to be fixed.                The

Clerk    will   specify   a   briefing     schedule   for   the   filing    of

supplemental briefs.

________________________
Chief Judge King is recused and did not participate in this
decision.